DISMISS and Opinion Filed December 31, 2019




                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                     No. 05-19-00833-CV

                          TSM DEVELOPMENT, LLC, Appellant
                                       V.
                           PLANO ICE HOUSE, LLC, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-05099-2017

                            MEMORANDUM OPINION
                         Before Justices Molberg, Reichek, and Evans
                                 Opinion by Justice Reichek
       Before the Court is appellant’s December 27, 2019 agreed motion to dismiss this appeal.

We grant the motion and dismiss this appeal.




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE

190833F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TSM DEVELOPMENT, LLC, Appellant                   On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00833-CV        V.                      Trial Court Cause No. 366-05099-2017.
                                                   Opinion delivered by Justice Reichek,
 PLANO ICE HOUSE, LLC, Appellee                    Justices Molberg and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       Subject to any agreement of the parties, we ORDER that appellee Plano Ice House, LLC
recover its costs of this appeal from appellant TSM Development, LLC.


Judgment entered December 31, 2019




                                             –2–